42 F.3d 1391
Kooi Lin CHADDAH, Plaintiff-Appellant,v.HARRIS BANK GLENCOE-NORTHBROOK, N.A., Defendant-Appellee.
No. 94-1715.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 2, 1994.*Decided Dec. 7, 1994.

Before PELL, COFFEY and EASTERBROOK, Circuit Judges.

ORDER

1
This action under Title VII of the Civil Rights Act of 1964 ended by a grant of summary judgment in the district court.  In the district court, plaintiff argued that she suffered sexual harassment, was denied a promotion, and was eventually discharged because of her age and race.  The district judge's comprehensive opinion adequately disposes of all of the issues raised in that court.  Plaintiff's selection of issues for appeal leads us to add a brief observation.


2
Plaintiff does not seek a remand on the promotion and discharge claims.  Instead her appellate brief is limited to the claim of sexual harassment.  Because the events took place before November 1991, the amendments made by the Civil Rights Act of 1991 do not apply.  Landgraf v. USI Film Products, 114 S. Ct. 1483 (1994).  Until its amendment, Title VII allowed only equitable relief.  This meant that persons subjected to sexual harassment, but no longer employed by the defendant, could not obtain relief under Title VII.  Bohen v. East Chicago, 799 F.2d 1180 (7th Cir.1986);  Swanson v. Elmhurst Chrysler Plymouth, Inc., 882 F.2d 1235 (7th Cir.1989).  Because plaintiff has limited her claim to a theory that would not afford her any relief even if her understanding of the facts were accepted, the judgment of the district court is


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record